DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 29 December 2021 has been entered.  Claims 1-14 remain pending in the application.  Applicant’s amendments to the Specification and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action dated 30 September 2021.  Additionally, Applicant’s amendments to the claims have rendered moot any interpretation under 35 U.S.C. 112(f) previously set forth in the Non-Final Office Action dated 30 September 2021.  Any new and/or pending objections and/or rejections can be found in the complete Office Action below. 
Response to Arguments
Applicant's arguments filed 29 December 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments with respect to at least independent claims 1, 2, 13, and 14 directed to the previously applied prior art to Kobana et al. (US 2013/0018549 A1), Obana (JP 2014019301 A), and Sherony et al. (U.S. Publication No. 2013/0335213 A1), alone or in combination, failing to teach the amended limitation directed to control[ling] a speaker to reproduce a guide voice that notifies the occupant of shifting to the automatic evacuation control before a start of automatic evacuation control, the aforementioned arguments have been considered but are moot because the 
Regarding Applicant’s contention that the prior art to Kobana, Obana, Sherony, and Tayama, alone or in combination, fail to teach the amended features of amended claims 4 and 5, with regards to the “coping action”, it is noted that the aforementioned combination (particularly in view of Tayama) has not been relied upon to teach the contended limitations of neither claim 4 nor claim 5.  Rather, and as discussed in more detail in the Office Action below, the combination of the prior art to Kobana, Obana, Oba, and Sherony has been relied upon to teach the limitations of each of claim 4 and claim 5.  As discussed in more detail below, Obana (in combination with the other references) teaches the particulars of the contended “coping action” because Obana teaches notifying at least the occupant of a coping action that can be performed to stop the automatic evacuation control as recited in at least claim 4 (wherein it is noted that 
Any remaining arguments presented by Applicant not explicitly addressed in this section are believed to be addressed in the Office Action as outlined below. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 6-14 (hereinafter referred to as the pending claims) are rejected on the ground of nonstatutory double patenting as being unpatentable over 1-2, 5, 7-8, 10-13, and 15-16 of U.S. Patent No. 10,723,367 B2 (hereinafter referred to as the patent claims) in view of Oba (U.S. Publication No. 2017/0305440 A1). 
Regarding pending claims 1 and 2, each of patent claims 1 and 16 encompass the subject matter recited in each of pending claims 1 and 2 except for the limitation directed to control[ling] a speaker to reproduce a guide voice that notifies the occupant of shifting to the automatic evacuation control before a start of automatic evacuation control; wherein the various units recited in patent claim 1 invoke an interpretation under controlling a speaker to reproduce a guide voice that notifies the occupant of shifting to the automatic evacuation control before a start of automatic evacuation control.  Oba, similar to the patent claims, teaches an invention for implementing an automatic emergency evacuation procedure responsive to identifying that a driver is unable to safely operate the vehicle due to an abnormal state of the driver being detected (see at least: Oba, Abstract, and Paragraphs [0027]-[0031]).  Oba explicitly teaches using a speaker to reproduce a guide voice that notifies the occupant of shifting to the automatic evacuation control before a start of automatic evacuation control (see at least: Oba, Paragraphs [0031], [0049], [0068]; e.g., “Mode change to emergency stop mode” or “Emergency stop start in five second” are exemplary guide voices reproduced to an occupant).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the aforementioned teaching of Oba in the invention of patent claims 1, 15, and 16, respectively, such that a speaker was controlled to reproduce a guide voice notifying an occupant or occupants of the vehicle that automatic evacuation control will be shifted to or performed prior to start of such control.  One would have been motivated to incorporate the teachings of Oba because it would have ensured that the occupant was well-informed and prepared for the automatic evacuation control that was about to begin, thereby ensuring the 
Regarding pending claim 3, modified patent claim 2 (as modified for at least patent claim 1 above in view of Oba) teaches the subject matter recited in pending claim 3.
Regarding pending claim 6, modified patent claim 5 (as modified for at least patent claim 1 above in view of Oba) teaches the subject matter recited in pending claim 6.
Regarding pending claim 7, modified patent claim 7 (as modified for at least patent claim 1 above in view of Oba) teaches the subject matter recited in pending claim 7.
Regarding pending claim 8, modified patent claim 8 (as modified for at least patent claim 1 above in view of Oba) teaches the subject matter recited in pending claim 8.
Regarding pending claim 9, modified patent claim 10 (as modified for at least patent claim 1 above in view of Oba) teaches the subject matter recited in pending claim 9, wherein the units recited in patent claim 10 invoke an interpretation under 35 U.S.C. 112(f), and therefore correspond to a processor and associated computer program for performing the claimed functions of modified patent claim 10.
Regarding pending claim 10, modified patent claim 11 (as modified for at least patent claim 1 above in view of Oba) teaches the subject matter recited in pending claim 10, wherein the unit recited in patent claim 11 invokes an interpretation under 35 U.S.C. 
Regarding pending claim 11, modified patent claim 12 (as modified for at least patent claim 1 above in view of Oba) teaches the subject matter recited in pending claim 11.
Regarding pending claim 12, modified patent claim 13 (as modified for at least patent claim 1 above in view of Oba) teaches the subject matter recited in pending claim 12, wherein the unit recited in patent claim 13 invokes an interpretation under 35 U.S.C. 112(f), and therefore corresponds to a processor and associated computer program for performing the claimed functions of modified patent claim 13 (wherein the voice reproduction device of modified patent claim 13 is a speaker).

Claims 4 and 5 (hereinafter referred to as the pending claims) are rejected on the ground of nonstatutory double patenting as being unpatentable over modified claims 3 and 4, respectively, of U.S. Patent No. 10,723,367 B2 in view of Oba (US 2017/0305440 A1), as applied to patent claims 1 and 2 above, and further in view of Obana (JP 2014019301 A). 
Regarding pending claim 4, modified patent claim 3 teaches the subject matter recited in pending claim 4 except for the coping action being a coping action that the driver or the occupant can take during operation of the automatic evacuation control, and that the coping action includes an operation to stop the automatic evacuation control.  Obana, similar to modified patent claim 3, teaches an automatic emergency evacuation procedure that is implemented in response to determining that a driver is coping action that the occupant can take during operation of the automatic evacuation control, and that the coping action includes an operation to stop the automatic evacuation control (see at least: Obana, Paragraphs [0046], [0053]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have further incorporated the teachings of Obana in the invention of modified patent claim 3 such that the coping action provided was one informing at least the occupant how to stop the automatic evacuation control as taught by Obana.  The claim would have been obvious because a particular known technique of providing such information as a coping action was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results.  Additionally, one would have been motivated to provide such information as the coping action because it would have improved safety and security of the vehicle by providing the occupant with instructions on how to stop the automatic evacuation control and allow the occupant to manually move the vehicle to a safer stopping place (see at least: Obana, Paragraphs [0015], [0046], [0056]).
Regarding pending claim 5, modified patent claim 4 teaches the subject matter recited in pending claim 5, except for the coping action being a coping action that the driver can take during operation of the automatic evacuation control, and that the coping action includes an operation to stop the automatic evacuation control.  Obana, similar to coping action that the driver can take during operation of the automatic evacuation control, and that the coping action includes an operation to stop the automatic evacuation control (see at least: Obana, Paragraphs [0022], [0032], [0041]; wherein by selecting “off” instead of “on” the driver would have been able to stop the automatic evacuation control).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have further incorporated the teachings of Obana in the invention of modified patent claim 4 such that the coping action provided was one informing the driver how to stop the automatic evacuation control as taught by Obana.  The claim would have been obvious because a particular known technique of providing such information as a coping action was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results.  Additionally, one would have been motivated to provide such information as the coping action because it would have provided the driver with the ability to cancel or stop the automatic evacuation control in the event of an erroneous determination that the driver was unable to safely operate the vehicle due to an erroneous detection of a driver abnormal state, thereby improving user experience by not having an alert driver lose full control over the vehicle which could have caused a sense of panic in the driver.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kobana et al. (U.S. Publication No. 2013/0018549 A1) in view of Obana (Japanese Patent Publication JP 2014019301 A, with English translation provided), Oba (U.S. Publication No. 2017/0305440 A1), and Sherony et al. (U.S. Publication No. 2013/0335213 A1).

Regarding Claim 1:
Kobana discloses an information presentation device (emergency evacuation device including human interfaces (HMI) 60) that is mounted on a vehicle for which automatic evacuation control operates in response to determining that a driver is unable to safely operate the vehicle due to an abnormal state of the driver being detected, and presents information to an occupant of the vehicle except the driver by a display (passenger HMI 60) in a first display area that is visually recognizable by the occupant, the information presentation device comprising: at least one processor (at least ECU 10) configured to: acquire operation information of the automatic evacuation control; generate an occupant notification display that is displayed in the first display area to notify information relating to the automatic evacuation control during operation of the automatic evacuation control; and control a speaker (wherein HMI 60 includes a speaker) to reproduce a guide voice that notifies the occupant of the necessity of the automatic evacuation control or of execution of the automatic evacuation control (see at least: Kobana, Fig. 1 and Paragraphs [0042]-[0043], [0051]-[0053]).  
Cumulatively, Kobana discloses notifying an occupant of the vehicle, different from the driver, that an emergency evacuation control process (automatic evacuation control) is necessary and/or is being executed using a speaker and that the emergency evacuation control process is being performed using a passenger HMI device which includes at least a display, but does not appear explicit regarding the type of information that is being provided to the occupant.  Accordingly, Kobana does not appear explicit in that: 
the at least one processor is configured to control a speaker to reproduce a guide voice that notifies the occupant of shifting to the automatic evacuation control before a start of automatic evacuation control, and 
that the occupant notification display includes: 
an explanatory image that shows an explanation of one of a plurality of processes configured to be performed by the automatic evacuation control, the one of the processes being currently executed by the automatic evacuation control.
With regards to the occupant notification display including an explanatory image, Obana, similar to Kobana, teaches an automatic emergency evacuation procedure that is implemented in response to determining that a driver is unable to safely operate the vehicle due to an abnormal state of the driver being detected (see at least: Obana, Paragraphs [0021]-[0022]).  Obana further teaches the type of information which would have been displayed including displaying an explanatory image that shows an explanation of one of a plurality of processes configured to be performed by the automatic evacuation control, the one of the processes being currently executed by the automatic evacuation control (see at least: Obana, Paragraphs [0024], [0042]-[0043]).  It would have been obvious to a person of ordinary skill in the art to have incorporated the teachings of Obana in the invention of Kobana such that the type of information provided included an explanatory image that shows an explanation of one of a plurality of processes configured to be performed by the automatic evacuation control, the one of the processes being currently executed by the automatic evacuation control as taught by Obana.  The claim would have been obvious because a particular known technique of providing information explaining a current process being currently executed by automatic evacuation control was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results.  Additionally, one would have been motivated to provide such information as part of the occupant notification display because it would have ensured that the 
With regards to the limitation directed to controlling the speaker to reproduce a guide voice that notifies the occupant of shifting to the automatic evacuation control before a start of automatic evacuation control, Kobana, as discussed above, establishes at least informing the occupant or passenger of the necessity or execution of automatic evacuation control using human interfaces including a speaker (see at least: Kobana, Paragraph [0042] and Fig. 1A, element 60).  Oba, similar to at least Kobana, teaches an invention for implementing an automatic emergency evacuation procedure responsive to identifying that a driver is unable to safely operate the vehicle due to an abnormal state of the driver being detected (see at least: Oba, Abstract, and Paragraphs [0027]-to reproduce a guide voice that notifies the occupant of shifting to the automatic evacuation control before a start of automatic evacuation control (see at least: Oba, Paragraphs [0031], [0049], [0068]; e.g., “Mode change to emergency stop mode” or “Emergency stop start in five second” are exemplary guide voices reproduced to an occupant).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the aforementioned teaching of Oba in the invention of Kobana (or Kobana in view of Obana) such that a speaker was controlled to reproduce a guide voice notifying an occupant or occupants of the vehicle that automatic evacuation control will be shifted to or performed prior to start of such control.  One would have been motivated to incorporate the teachings of Oba because it would have ensured that the occupant was well-informed and prepared for the automatic evacuation control that was about to begin, thereby ensuring the safety and security of the occupant (see at least: Oba, Paragraphs [0031], [0049], [0067]). 
Here, it is noted that because information was being displayed on a display, even if it was in the form of textual information, then it would have constituted an image.  However, if it is deemed that neither Kobana alone nor Kobana in view of Obana is found to teach an “image” being displayed, then Sherony is relied upon to teach that textual information in a vehicle would have been displayed as part of an image (see at least: Sherony, Paragraph [0066] and Fig. 7).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have further incorporated the teachings of Sherony in the invention of modified Kobana such that the textual information of modified Kobana was provided on a display in the form of 

Regarding Claim 3:
Modified Kobana teaches the information presentation device according to claim 1, wherein: 
the information presentation device performs notification to the driver by a display in a second display area that is disposed at a position different from a position of the first display area and visually recognizable by the driver (see at least: Kobana, Paragraph [0042] wherein information is provided to both a driver HMI and a passenger HIMI; also see at least: Obana, Paragraphs [0033], [0035] explicitly teaching separate displays for the driver (display 20a) and the occupant (display 20f)); and 
the at least one processor is configured to generate a driver notification display that is displayed in the second display area to notify the driver of information relating to the automatic evacuation control in response to the operation information being acquired (see at least: Kobana, Paragraph [0042]; Obana, Paragraphs [0024], [0042]-[0043]).

Regarding Claim 4:
the information presentation device according to claim 3, wherein: 
each of the driver notification display and the occupant notification display includes a guide image that shows a coping action that the driver or the occupant can take during operation of the automatic evacuation control (see at least: Obana, Paragraphs [0046], [0053]; wherein as established in at least claims 1 and 3 above, the information throughout the automatic evacuation control would have been provided to each of the driver notification display and the occupant notification display.  See also discussion of claim 1 above regarding textual information being displayed constituting a guide image); and
the coping action includes an operation to stop the automatic evacuation control (see at least: Obana, Paragraph [0046]).  

Regarding Claim 5:
Modified Kobana teaches the information presentation device according to claim 3, wherein: 
(see at least: Kobana, Paragraphs [0042], [0045], [0051], [0064], wherein Kobana establishes that the driver may still override or cancel the automatic evacuation control has been started; and Obana, Paragraph [0022], wherein the coping action is shown during operation of the automatic evacuation control because at least lane keeping control is being implemented during this time as part of the automatic evacuation ; and
the coping action includes an operation to stop the automatic evacuation control (see at least: Kobana, Paragraphs [0042], [0045], [0051], [0064], and Obana, Paragraphs [0022], [0041]; wherein by selecting “off” the driver is able to stop the automatic evacuation control).
As presently combined, modified Kobana does not appear explicit in that only the driver notification display provides the aforementioned information recited in claim 5.  The limitation of only having the driver notification display provide the aforementioned information is deemed to have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  Here, the known options would have included providing this information only to the driver, or both to the driver and the occupant.  If pursuing the known options and choosing to only provide this information to the driver leads to the anticipated success (e.g., providing the information in a manner this is applicable to a respective party), it is likely the product not of innovation but of ordinary skill and common sense.  Here, each of Kobana, Obana, and Oba teach providing the driver with a switch for cancelling or stopping the automatic evacuation control (see at least: Kobana, Paragraph [0045] - cancel switch 80a; Obana, Paragraphs [0032], [0041]-[0042] - switch 12c; Oba, Paragraph [0032] - invalidation switch 24).  Both Kobana and Oba further explicitly teach that the switch provided to the driver is mounted at a position easily accessible only for the driver, and 

Regarding Claim 12:
Modified Kobana teaches the information presentation device according to claim 1, wherein: 
the information presentation device is mounted on the vehicle together with the speaker that reproduces a voice audible by the occupant (see at least: Kobana, Paragraphs [0042]-[0043] and Fig. 1 wherein the HMI 60 includes both a display and speaker; see also Obana, Paragraph [0033] also teaching the inclusion of a speaker, and Oba, Paragraph [0030] also teaching the presence of a speaker); and 
the at least one processor is further configured to: control the speaker to reproduce the voice notifying the occupant of a content of another process after shifting from the one of the plurality of processes currently executed to another process, according to a feature that the one of the plurality of processes currently executed by the automatic evacuation control is transferred to the another process (see at least: Obana, Paragraphs [0024], [0042]-[0043], wherein audible information is provided for each process being performed during the automatic evacuation control depending on .

Regarding Claim 2:
Kobana discloses an information presentation device (emergency evacuation device including human interfaces 60) that is mounted on a vehicle for which automatic evacuation control operates in response to determining that a driver is unable to safely operate the vehicle due to an abnormal state of the driver being detected, and presents information to an occupant of the vehicle except the driver by a display (passenger HMI 60) in a first display area that is visually recognizable by the occupant, the information presentation device comprising: at least one processor (at least ECU 10) configured to: acquire operation information of the automatic evacuation control; generate an occupant notification display that is displayed in the first display area to notify information relating to the automatic evacuation control during operation of the automatic evacuation control; and control a speaker (wherein HMI 60 includes a speaker) to reproduce a guide voice that notifies the occupant of the necessity of the automatic evacuation control or of execution of the automatic evacuation control (see at least: Kobana, Fig. 1 and Paragraphs [0042]-[0043], [0051]-[0053]).
Cumulatively, Kobana discloses notifying an occupant of the vehicle, different from the driver, that an emergency evacuation control process (automatic evacuation control) is necessary and/or is being executed using a speaker and that the emergency evacuation control process is being performed using a passenger HMI device which includes at least a display, but does not appear explicit regarding the type of information 
the at least one processor is configured to control a speaker to reproduce a guide voice that notifies the occupant of shifting to the automatic evacuation control before a start of automatic evacuation control, and 
that the occupant notification display includes: a progress image that indicates a degree of current progress in the automatic evacuation control.
With regards to the occupant notification display including a progress image, Obana, similar to Kobana, teaches an automatic emergency evacuation procedure that is implemented in response to determining that a driver is unable to safely operate the vehicle due to an abnormal state of the driver being detected (see at least: Obana, Paragraphs [0021]-[0022]).  Obana further teaches the type of information which would have been displayed including displaying a progress image that indicates a degree of current progress in the automatic evacuation control (see at least: Obana, Paragraphs [0024], [0042]-[0043], wherein at least a post-explanatory explanation that the vehicle is holding a stop is indicative of a degree of current progress in the automatic evacuation control because it is indicative of the automatic evacuation control being completed).  It would have been obvious to a person of ordinary skill in the art to have incorporated the teachings of Obana in the invention of Kobana such that the type of information provided included a progress image that indicates a degree of current progress in the automatic evacuation control as taught by Obana.  The claim would have been obvious because a particular known technique of providing information regarding progress of the automatic evacuation control was recognized as part of the ordinary capabilities of one 
With regards to the limitation directed to controlling the speaker to reproduce a guide voice that notifies the occupant of shifting to the automatic evacuation control before a start of automatic evacuation control, Kobana, as discussed above, establishes at least informing the occupant or passenger of the necessity or execution of automatic evacuation control using human interfaces including a speaker (see at least: Kobana, Paragraph [0042] and Fig. 1A, element 60).  Oba, similar to at least Kobana, teaches an to reproduce a guide voice that notifies the occupant of shifting to the automatic evacuation control before a start of automatic evacuation control (see at least: Oba, Paragraphs [0031], [0049], [0068]; e.g., “Mode change to emergency stop mode” or “Emergency stop start in five second” are exemplary guide voices reproduced to an occupant).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the aforementioned teaching of Oba in the invention of Kobana (or Kobana in view of Obana) such that a speaker was controlled to reproduce a guide voice notifying an occupant or occupants of the vehicle that automatic evacuation control will be shifted to or performed prior to start of such control.  One would have been motivated to incorporate the teachings of Oba because it would have ensured that the occupant was well-informed and prepared for the automatic evacuation control that was about to begin, thereby ensuring the safety and security of the occupant (see at least: Oba, Paragraphs [0031], [0049], [0067]). 
Here, it is noted that because information was being displayed on a display, even if it was in the form of textual information, then it would have constituted an image.  However, if it is deemed that neither Kobana alone nor Kobana in view of Obana is found to teach an “image” being displayed, then Sherony is relied upon to teach that textual information in a vehicle would have been displayed as part of an image (see at least: Sherony, Paragraph [0066] and Fig. 7).  It would have been obvious to a person 

Regarding Claim 6:
Modified Kobana is deemed to teach the information presentation device according to claim 2, wherein: 
the at least one processor is configured to generate a driver notification display that is displayed in a second display area to notify the driver of information relating to the automatic evacuation control in response to the operation information being acquired (see at least: Kobana, Paragraph [0042] wherein information is provided to both a driver HMI and a passenger HIMI; also see at least: Obana, Paragraphs [0033], [0035] explicitly teaching separate displays for the driver (display 20a) and the occupant (display 20f), and Obana, Paragraphs [0024], [0042]-[0043] teaching that the driver is notified of information relating to the automatic evacuation control);
the driver notification display includes a progress image that indicates the degree of the current progress in the automatic evacuation control (see at least: Kobana, Paragraph [0042]; Obana, Paragraph [0024], wherein at least a post-explanatory ; and 
a numerical number of processes indicated in the progress image of the occupant notification display is equal to a numerical number of processes indicated in the progress image of the driver notification display (see at least: Kobana, Paragraph [0042]; Obana, Paragraph [0024]) because as, currently modified, the same information is being provided to both the driver and the occupant using respective displays as taught by modified Kobana).

Regarding Claim 13:
Kobana discloses an information presentation method for presenting information to an occupant of a vehicle except a driver by a display in a display area that is visually recognizable by the occupant, the vehicle including automatic evacuation control configured to operate in response to determining that a driver is unable to safely operate the vehicle due to an abnormal state of the driver being detected, the information presentation method comprising: acquiring operation information of the automatic evacuation control; generating an occupant notification display that is displayed in the first display area to notify information relating to the automatic evacuation control during operation of the automatic evacuation control; and controlling a speaker (wherein HMI 60 includes a speaker) to reproduce a guide voice that notifies the occupant of the necessity of the automatic evacuation control or of execution of the  
Cumulatively, Kobana discloses notifying an occupant of the vehicle, different from the driver, that an emergency evacuation control process (automatic evacuation control) is necessary and/or is being executed using a speaker and that the emergency evacuation control process is being performed using a passenger HMI device which includes at least a display, but does not appear explicit regarding the type of information that is being provided to the occupant.  Accordingly, Kobana does not appear explicit in that: 
a speaker is controlled to reproduce a guide voice that notifies the occupant of shifting to the automatic evacuation control before a start of automatic evacuation control, and 
that the occupant notification display includes: an explanatory image that shows an explanation of one of a plurality of processes configured to be performed by the automatic evacuation control, the one of the processes being currently executed by the automatic evacuation control.
With regards to the occupant notification display including an explanatory image, Obana, similar to Kobana, teaches an automatic emergency evacuation procedure that is implemented in response to determining that a driver is unable to safely operate the vehicle due to an abnormal state of the driver being detected (see at least: Obana, Paragraphs [0021]-[0022]).  Obana further teaches the type of information which would have been displayed including displaying an explanatory image that shows an explanation of one of a plurality of processes configured to be performed by the automatic evacuation control, the one of the processes being currently executed by the automatic evacuation control (see at least: Obana, Paragraphs [0024], [0042]-[0043]).  It would have been obvious to a person of ordinary skill in the art to have incorporated the teachings of Obana in the invention of Kobana such that the type of information provided included an explanatory image that shows an explanation of one of a plurality of processes configured to be performed by the automatic evacuation control, the one of the processes being currently executed by the automatic evacuation control as taught by Obana.  The claim would have been obvious because a particular known technique of providing information explaining a current process being currently executed by automatic evacuation control was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results.  Additionally, one would have been motivated to provide such information as part of the occupant notification display because it would have ensured that the occupant was well-aware that the automatic evacuation control was being performed and what operation the vehicle was performing as part of the automatic evacuation control, thereby reducing any sense of anxiety of the occupant in the situation in which the driver has become unable to safely operate the vehicle and the vehicle was being automatically controlled and ensuring that the occupant was well-aware of the current situation surrounding the vehicle’s operation.  This would have been particularly beneficial when considering the overall teaching of Obana in that the occupant was then allowed to control the vehicle after the automatic evacuation control was completed in order to ensure that the vehicle was stopped in a safe place (see at least: Obana, Paragraphs [0006]-[0007]).  Accordingly, by providing the information of modified 
With regards to the limitation directed to controlling the speaker to reproduce a guide voice that notifies the occupant of shifting to the automatic evacuation control before a start of automatic evacuation control, Kobana, as discussed above, establishes at least informing the occupant or passenger of the necessity or execution of automatic evacuation control using human interfaces including a speaker (see at least: Kobana, Paragraph [0042] and Fig. 1A, element 60).  Oba, similar to at least Kobana, teaches an invention for implementing an automatic emergency evacuation procedure responsive to identifying that a driver is unable to safely operate the vehicle due to an abnormal state of the driver being detected (see at least: Oba, Abstract, and Paragraphs [0027]-[0031]).  Oba explicitly teaches using a speaker to reproduce a guide voice that notifies the occupant of shifting to the automatic evacuation control before a start of automatic evacuation control (see at least: Oba, Paragraphs [0031], [0049], [0068]; e.g., “Mode change to emergency stop mode” or “Emergency stop start in five second” are exemplary guide voices reproduced to an occupant).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the aforementioned teaching of Oba in the invention of Kobana (or Kobana in view of Obana) such that a speaker was controlled to reproduce a guide voice notifying an occupant or occupants of the vehicle that automatic evacuation control will be shifted to or performed prior to start of such control.  One would have 
Here, it is noted that because information was being displayed on a display, even if it was in the form of textual information, then it would have constituted an image.  However, if it is deemed that neither Kobana alone nor Kobana in view of Obana is found to teach an “image” being displayed, then Sherony is relied upon to teach that textual information in a vehicle would have been displayed as part of an image (see at least: Sherony, Paragraph [0066] and Fig. 7).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have further incorporated the teachings of Sherony in the invention of modified Kobana such that the textual information of modified Kobana was provided on a display in the form of an image.  The claim would have been obvious because a particular known technique of providing textual information as part of an image in a vehicle was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results of providing information in a human-comprehensible manner.

Regarding Claim 14:
Kobana discloses an information presentation method for presenting information to an occupant of a vehicle except a driver by a display in a display area that is visually recognizable by the occupant, the vehicle including automatic evacuation control configured to operate in response to determining that a driver is unable to safely operate the vehicle due to an abnormal state of the driver being detected, the information presentation method comprising: acquiring operation information of the automatic evacuation control; generating an occupant notification display that is displayed in the first display area to notify information relating to the automatic evacuation control during operation of the automatic evacuation control; and controlling a speaker (wherein HMI 60 includes a speaker) to reproduce a guide voice that notifies the occupant of the necessity of the automatic evacuation control or of execution of the automatic evacuation control (see at least: Kobana, Abstract, Fig. 1, and Paragraphs [0042]-[0043], [0051]-[0053]).  
Cumulatively, Kobana discloses notifying an occupant of the vehicle, different from the driver, that an emergency evacuation control process (automatic evacuation control) is necessary and/or is being executed using a speaker and that the emergency evacuation control process is being performed using a passenger HMI device which includes at least a display, but does not appear explicit regarding the type of information that is being provided to the occupant.  Accordingly, Kobana does not appear explicit in that: 
a speaker is controlled to reproduce a guide voice that notifies the occupant of shifting to the automatic evacuation control before a start of automatic evacuation control, and 
that the occupant notification display includes: a progress image that indicates a degree of current progress in the automatic evacuation control.
a progress image that indicates a degree of current progress in the automatic evacuation control (see at least: Obana, Paragraphs [0024], [0042]-[0043], wherein at least a post-explanatory explanation that the vehicle is holding a stop is indicative of a degree of current progress in the automatic evacuation control because it is indicative of the automatic evacuation control being completed).  It would have been obvious to a person of ordinary skill in the art to have incorporated the teachings of Obana in the invention of Kobana such that the type of information provided included a progress image that indicates a degree of current progress in the automatic evacuation control as taught by Obana.  The claim would have been obvious because a particular known technique of providing information regarding progress of the automatic evacuation control was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results.  Additionally, one would have been motivated to provide such information as part of the occupant notification display because it would have ensured that the occupant was well-aware that the automatic evacuation control was being performed and when the automatic evacuation control had concluded, thereby reducing any sense of anxiety of the occupant in the situation in which the driver has become unable to safely operate the vehicle and the vehicle was being automatically controlled until a stop 
With regards to the limitation directed to controlling the speaker to reproduce a guide voice that notifies the occupant of shifting to the automatic evacuation control before a start of automatic evacuation control, Kobana, as discussed above, establishes at least informing the occupant or passenger of the necessity or execution of automatic evacuation control using human interfaces including a speaker (see at least: Kobana, Paragraph [0042] and Fig. 1A, element 60).  Oba, similar to at least Kobana, teaches an invention for implementing an automatic emergency evacuation procedure responsive to identifying that a driver is unable to safely operate the vehicle due to an abnormal state of the driver being detected (see at least: Oba, Abstract, and Paragraphs [0027]-[0031]).  Oba explicitly teaches using a speaker to reproduce a guide voice that notifies the occupant of shifting to the automatic evacuation control before a start of automatic evacuation control (see at least: Oba, Paragraphs [0031], [0049], [0068]; e.g., “Mode change to emergency stop mode” or “Emergency stop start in five second” are 
Here, it is noted that because information was being displayed on a display, even if it was in the form of textual information, then it would have constituted an image.  However, if it is deemed that neither Kobana alone nor Kobana in view of Obana is found to teach an “image” being displayed, then Sherony is relied upon to teach that textual information in a vehicle would have been displayed as part of an image (see at least: Sherony, Paragraph [0066] and Fig. 7).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have further incorporated the teachings of Sherony in the invention of modified Kobana such that the textual information of modified Kobana was provided on a display in the form of an image.  The claim would have been obvious because a particular known technique of providing textual information as part of an image in a vehicle was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique .

Claims 7, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kobana (US 2013/0018549 A1)  in view of Obana (JP 2014019301 A), Oba (US 2017/0305440 A1), and Sherony (US 2013/0335213 A1) (hereinafter referred to as ‘modified Kobana’) as applied to claims 3 and 1, respectively, above, and further in view of Tayama et al. (U.S. Publication No. 2018/0058879 A1).

Regarding Claim 7:
Modified Kobana teaches the information presentation device according to claim 3, but does not appear explicit regarding wherein: the occupant notification display includes a background portion having a green color; and the driver notification display includes a background portion having a red color or an amber color.  Tayama teaches that when an automatic evacuation control is being executed, a guide image is displayed that introduces an action being performed by the vehicle during operation of the automatic evacuation control (see at least: Tayama, Paragraphs [0012], [0017], [0147]-[0151], and Figs. 21A, 21B, 22A, and 22B).  Tayama further teaches that the guide image includes a background portion having a green color and a background portion having a red color or an amber color (see at least: Tayama, Paragraphs [0103], wherein a yellow or orange color series is an amber color; also see Tayama, Paragraph [0122] noting that red can be used as an alternative to an orange color).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the 

Regarding Claim 9:
Modified Kobana teaches the information presentation device according to claim 1, but does not appear explicit regarding wherein the at least one processor is further configured to: acquire a captured image obtained by capturing an image of a range in a traveling direction including a traveling plan route set by the automatic evacuation control; and add the captured image, including a route clear-indication image portion that clearly indicates the traveling plan route and is superimposed on the captured image, to the occupant notification display.  
Tayama teaches that when an automatic evacuation control is being executed, a guide image is displayed that provides information about an action being performed by the vehicle during operation of the automatic evacuation control (see at least: Tayama, Paragraphs [0012], [0017], [0147]-[0151], and Figs. 21A, 21B, 22A, and 22B).  Tayama further teaches that the guide image is generated by acquiring a captured image obtained by capturing an image of a range in a traveling direction including a traveling plan route set by the automatic evacuation control; and adding the captured image, including a route clear-indication image portion that clearly indicates the traveling plan route and is superimposed on the captured image, to the occupant notification display (see at least: Tayama, Paragraphs [0063], [0089]-[0092], [0147]-[0152], and Figs. 21A, 21B, 22A, 22B)  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Tayama in the invention of modified Kobana such that the display of at least the passenger additionally displayed a guide image generated in the manner as taught by Tayama.  The claim would have been obvious because a particular known technique of generating and displaying a guide image regarding an operation being performed by the vehicle during an automatic evacuation control was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results.  Furthermore, one would have been motivated to incorporate the teachings of Tayama because it would have provided information to the occupant in a manner of being easy to be recognized intuitively and instantaneously when the 

Regarding Claim 11:
Modified Kobana teaches the information presentation device according to claim 1, but does not appear explicit regarding wherein the occupant notification display further includes a map image indicative of an evacuation place, which is set by the automatic evacuation control as a position where the vehicle is stopped, together with a road shape around the vehicle.
Tayama teaches that when an automatic evacuation control is being executed, a guide image is displayed that provide information about an action being performed by the vehicle during operation of the automatic evacuation control (see at least: Tayama, Paragraphs [0012], [0017], [0147]-[0151], and Figs. 21A, 21B, 22A, and 22B).  Tayama further teaches that the guide image includes a map image indicative of an evacuation place, which is set by the automatic evacuation control as a position where the vehicle is stopped, together with a road shape around the vehicle (see at least: Tayama, Paragraphs [0080], [0150]-[0152], and Figs. 22A-22B)  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Tayama in the invention of modified Kobana such that the display of at least the passenger additionally displayed a guide image as taught by Tayama.  The claim would have been obvious because a particular known technique of displaying a guide image including a map indicative of an evacuation place together with a road shape around the vehicle was recognized as part of the ordinary capabilities .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kobana (US 2013/0018549 A1)  in view of Obana (JP 2014019301 A), Oba (US 2017/0305440 A1), and Sherony (US 2013/0335213 A1) (hereinafter referred to as ‘modified Kobana’) as applied to claim 1 above, and further in view of Kobana et al. (U.S. Publication No. 2015/0191176 A1, hereinafter referred to as “Kobana ‘176”).

Regarding Claim 10:
Modified Kobana teaches the information presentation device according to claim 1, but does not appear explicit regarding wherein the at least one processor is further configured to: start turning on a headlight for driving mounted on the vehicle in response to the operation information being acquired.  However, Kobana teaches informing at least another vehicle that automatic evacuation control is necessitated or executed (see at least: Kobana, Paragraph [0042]).  Additionally, Obana teaches that responsive to determining that the automatic evacuation control is being performed, the processor is further configured to start turning on a hazard lamp or the like in order to notify the surrounding of the own vehicle (see at least: Obana, Paragraph [0025]).  Kobana ‘176 .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kobana (US 2013/0018549 A1)  in view of Obana (JP 2014019301 A), Oba (US 2017/0305440 A1), and Sherony (US 2013/0335213 A1) (hereinafter referred to as ‘modified Kobana’) as applied to claim 2 above, and further in view of Ichikawa (U.S. Publication No. 2013/0009789 A1).

Regarding Claim 8:
Modified Kobana teaches the information presentation device according to claim 2, but does not appear explicit regarding wherein: the progress image indicates one of a plurality of processes that is currently executed under the automatic evacuation control by periodically repeating a bright state and a dark state; and a period during which the bright state is maintained is longer than a period during which the dark state is maintained.  Ichikawa teaches that when providing important information to an occupant of a vehicle, the information is displayed in a manner that includes periodically repeating a bright state and a dark state (see at least: Ichikawa, Paragraph [0060]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teaching of Ichikawa in the invention of modified Kobana such that the progress image provided information by periodically repeating a bright state and a dark state (i.e., by flashing the information, e.g., flashing information that the vehicle is holding a stop and that a rescuer or the like is heading towards the vehicle).  The claim would have been obvious because a particular known technique of flashing important information to an occupant of a vehicle was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results.  Furthermore, one would have been motivated to incorporate the teachings of Ichikawa because it would have ensured that the information was presented in a manner that would have gained the attention of the occupant.  Regarding the limitation of a period during which the bright state is maintained is longer than a period during which the dark state is maintained, Ichikawa teaches that the intervals at which the information is flashed on and off would have .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925. The examiner can normally be reached M-F, 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571.272.2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nadeem Odeh/Primary Examiner, Art Unit 3669